Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2018

The Court of Appeals hereby passes the following order:

A18A0885. LINNETTE YARD v. TERRY YARD.

      In this divorce action, the wife Linnette Yard and the husband Terry Yard were
divorced pursuant to a divorce decree entered by the trial court on July 20, 2017. The
wife filed a motion for new trial, which the trial court denied on August 25, 2017. The
wife then filed a motion for reconsideration and motion to reopen for fraud, which the
trial court denied on September 14, 2017. The wife filed this direct appeal on October
12, 2017. We, however, lack jurisdiction.
      First, “[a]ppeals from judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2).        The wife’s failure to follow the discretionary appeal
procedure deprives us of jurisdiction over this direct appeal. See Russo v. Manning,
252 Ga. 155, 156 (312 SE2d 319) (1984).
      Second, the appeal is untimely. A notice of appeal must be filed within 30 days
of the entry of the order or judgment sought to be appealed. See OCGA § 5-6-38 (a).
Although a timely motion for new trial extends the time for filing a notice of appeal, see
OCGA § 5-6-38 (a), here the trial court denied the wife’s motion for new trial on
August 25, 2017, and the wife did not file her appeal until October 12, 2017, 48 days
later. Although the wife filed a motion for reconsideration and motion to reopen for
fraud in the interim, the denial of a motion for reconsideration is not directly
appealable, and the filing of such a motion does not extend the time for filing an
appeal. See Bell v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d 187) (2000);
Savage v. Newsome, 173 Ga. App. 271, 271-272 (326 SE2d 5) (1985). Further, to the
extent the wife’s motion to reopen for fraud was in substance a motion to set aside
under OCGA § 9-11-60 (d) (2), she was required to file an application for
discretionary appeal to seek appellate review. See OCGA § 5-6-35 (a) (8).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 01/29/2018
                                               I certif y that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.